DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. 	Claim 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1- 20 of U.S. Patent No. 10,992,108. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality. 

Patent
10,992,108
Instant Application
17/209,925
1. A laser source comprising: a laser cavity network including first and second spatially-distinct cavity arms and a collinear portion, wherein the first and second spatially-distinct cavity arms share the collinear portion, at least one of the first and second cavity arms containing, intracavity, a corresponding gain medium that includes one of (i) a VECSEL-based laser gain medium, (ii) a solid-state gain medium, and (iii) a fiber amplifier, and that is configured to provide amplification of light at a corresponding wavelength; and at least one of a first optical system, disposed across an axis of the at least one of the first and second cavity arms to either refract or reflect light incident thereon while transforming a transverse distribution of said light that has traversed said at least one of the first and second cavity arms, and a second optical system, disposed across said axis between the corresponding gain medium and the collinear portion and characterized by optical losses at the corresponding wavelength; wherein said laser source is configured to maintain, in operation, intracavity generation of light at the corresponding wavelength, said light having: a) a first transverse mode distribution in a first portion of the laser cavity network between the corresponding gain medium and the second optical system, b) a second transverse mode distribution in a second portion of the laser cavity network between the second optical system and the collinear portion, and c) a third transverse mode distribution in a third portion of the laser cavity network, the third portion being a remaining portion of the laser cavity network; wherein the first and third transverse mode distributions are different from one another.
1. A laser source comprising: a laser cavity network including first and second spatially-distinct cavity arms and a collinear portion, wherein the first and second spatially-distinct cavity arms share the collinear portion, at least one of the first and second cavity arms containing a corresponding gain medium that includes one of (i) a VECSEL-based laser gain medium, (ii) a solid-state gain medium, and (iii) a fiber amplifier, and that is configured to provide amplification of light at a corresponding wavelength; and at least one of a first transverse light mode converter optical system, disposed across an axis of the at least one of the first and second cavity arms to either refract or reflect light incident thereon, and a second transverse light mode converter optical system disposed across said axis between the corresponding gain medium and a terminus of the collinear portion; wherein said laser source is configured to maintain intracavity generation of light at the corresponding wavelength such that a first transverse light mode distribution is formed between the second transverse light mode converter and the collinear portion and a second transverse light mode distribution is formed in a remaining portion of the laser cavity network, and wherein the first transverse light mode distribution and the second transverse light distribution differ from one another.
13. A method comprising: forming a first intracavity standing optical wave, at a first wavelength, between and terminated by first and second reflectors of a laser cavity network, wherein said laser cavity network includes multiple spatially-distinct cavity arms that share a collinear portion of the laser cavity network, wherein said first intracavity standing optical wave has a first transverse mode distribution in the collinear portion of the laser cavity network and a second transverse mode distribution in a first part of a first arm, from said multiple spatially-distinct cavity arms, said first part located outside of the collinear portion of the laser cavity network; wherein the first and second transverse mode distributions are different from one another; and outcoupling a pre-determined portion of light energy, provided by said first intracavity standing optical wave, through an outcoupler of the laser cavity network, wherein said pre-determined portion of light energy has a second wavelength, the first and second wavelengths being different from one another.
12. A method comprising: forming a first intracavity standing optical wave, at a first wavelength, between and terminated by a first reflector and a second reflector of a laser cavity network, wherein said laser cavity network includes multiple spatially-distinct cavity arms that share a collinear portion of the laser cavity network, wherein said first intracavity standing optical wave has a first transverse mode distribution in the collinear portion of the laser cavity network and a second transverse mode distribution in a remaining portion of the laser cavity network; wherein the first and second transverse mode distributions are different from one another; and outcoupling a pre-determined portion of light energy, provided by said first intracavity standing optical wave, through an outcoupler of the laser cavity network, wherein said pre-determined portion of light energy has at least one of the first wavelength and a second wavelength, the first wavelength and the second wavelength being different from one another


Regarding claims 2-11 and 13-20, depending claims 2-11 and 13-20 are rejected for the same reasons applied to independent claims since the limitations of depending claims 2-11 and 13-20 are in the limitations of claims 1- 20 of U.S. Patent No. 10,992,108. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828